Citation Nr: 1547107	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-23 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic tendon injury of the bilateral biceps. 

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran had active duty service from March 1997 to July 1997 and October 1997 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing before the Board in June 2013, but did not appear.  Therefore, the Veteran's hearing request is considered withdrawn.  

The case was remanded by the Board in August 2013 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's disabilities.  The Veteran was afforded a VA examination in October 2013 with an additional addendum opinion.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's complaint of pain in the biceps does not present with a diagnosed or identifiable underlying disability.






CONCLUSION OF LAW

The criteria for service connection for chronic tendon injury of the bilateral biceps have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2007, VA's notice requirements were met with respect to the issue addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in June 2007 and October 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed physical examination findings indicating no current disability of the bicep.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Bilateral Biceps

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has a current disability of the bilateral biceps manifested by pain.  He stated that he injured his biceps in service while lifting.  The Board notes that a shoulder injury is noted in service and has been service-connected.  The Veteran has specifically asserted that the current claim for a bicep injury is separate from his shoulder disability.  

During a June 2007 VA examination, the Veteran noted pain in the lower biceps area in both arms after lifting or carrying.  The examiner diagnosed a bilateral biceps tendon injury with no residuals evident.  

During the October 2013 VA examination, the examiner reviewed the claims file, performed a physical examination and diagnosed a history of tendon injury with no residuals, no recurrence, and no current objective evidence.  The examiner specifically found no current biceps disability.  

The Veteran's treatment records throughout the period on appeal do not show any current diagnosed bicep disability.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the Veteran's assertions of bicep pain can be attributed, there is no basis to find a bicep disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).  Here, despite the Veteran's report of a bicep injury during service, two VA examinations have found no residuals of a bicep injury and no current diagnosis of a bicep disability.  

As there is no competent evidence of a current bicep disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current bicep disability, the Board finds that a preponderance of the evidence is against the finding of service connection for a bilateral bicep disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic tendon injury of the bilateral biceps is denied.


REMAND

Regarding the Veteran's cervical spine disability, the Board notes that the June 2007 VA examination diagnosed the Veteran with cervical spine strain.  The examiner did not provide a nexus opinion regarding whether or not the disability is causally related to service.  In August 2013, the Board remanded the issue to obtain a VA examination and nexus opinion.  The Veteran was afforded a VA examination in October 2013.  At that time, the examiner noted that the Veteran did not have a current cervical spine disability.  The examiner noted the complaints of cervicalgia in 2006, but noted no objective clinical findings to support the complaint and a normal cervical spine X-ray.  The examiner did not address the diagnosis of cervical spine strain in the June 2007 VA examination.  Therefore, an addendum opinion is necessary to determine if the diagnosed disability is causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2013 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records and the June 2007 VA examination diagnosing cervical spine strain.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's post-service diagnosis of cervical spine strain began in service, was caused by service, or is otherwise related to service.  A complete rationale for any opinion offered should be provided.  

Should the examiner find that the Veteran's diagnosis of cervical spine strain in June 2007 was inaccurate for any reason, a thorough rationale for such opinion should be provided.

If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

2.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


